Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)  
Claims 21-40 have been examined. Claims 1-20 have been canceled. Claims 21-40 have been added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchosky (US20040117215A1).  

With respect to claim 21Marchosky teaches a computer-based method comprising: 
a. displaying to a patient and at least one medical practitioner on at least one computer user interface medical treatment options based in at least part on information extracted from an electronic health records system (‘215; Para 0022: by disclosure, Marschosky describes a medical records system comprising a central computer connected to a global computer network having a medical records database thereon. The database contains individual medical records of a plurality of patients… The system further comprises a patient computer connected to the global network remote from the central computer having a patient interface program adapted to permit a patient to input medical history and biographical information into the medical records database and to authorize a health care professional to access at least a portion of the individual medical records of the respective patient. In addition, the system comprises a health care computer connected to the global network remote from the central computer having a health care professional interface program adapted to permit an authorized health care professional to access the portion of the individual medical records and to input additional patient medical history and biographical information into the corresponding individual medical record of the database); 
b. receiving from said patient a patient-directed tentative treatment orders list chosen from said medical treatment options (‘215; Para 0034: system 100 provides medical diagnostic information in which the patient obtains a list of potential medical diagnoses corresponding to input health symptoms); 
c. filtering said patient-directed tentative treatment orders by which require approval from a medical practitioner (‘215; Para 0093: the diagnostic program may also be used by a health care professional in the same manner as it is utilized by a patient. Information may be input while a patient is being interviewed, as well as from medical records and notes taken by a health care professional during an examination. The potential diagnoses list may then be displayed to the health care professional and also be approved by the health care professional for entry into the health care provider's medical and biographical record for the patient) ; 
d. presenting filtered patient-directed tentative treatment orders on said at least one computer user interface (‘215; Para 0095;
 e. collecting a disposition of at least one of said filtered patient- directed tentative treatment orders, wherein the disposition comprises at least in part at least one of: approving without modification, approving with modification, rejecting, modifying and leaving pending, and commenting on and leaving pending (‘215; Para  0113: Automated comparison of treatment to a patient's medical and biographical record provides additional confidentiality to a patient's medical and biographical data as a computer could simply compare diagnoses and treatment codes to the codes covered by the insurance provider. This method results in a qualitative approval or rejection of a claim being output by the computer rather than an individual looking at a patient's medical and biographical data the patient desires to remain privat ; Para 0219: acquiring individual medical records from each patient, obtaining permission from a particular patient to store the individual medical record of that particular patient, storing records for which permission is obtained from the particular patient in a database on a central computer, obtaining authorization from a particular patient to grant a health care professional access to at least a portion of the corresponding individual medical record of that particular patient, and permitting the authorized health care professional to access the portion of the specific record in the database corresponding to the particular patient. In one embodiment, the method also includes permitting a health care professional authorized by the particular patient to modify the record of the particular patient. The record modification, the record storage, and/or the record access may be logged); 
f. creating confirmed treatment orders from at least in part at least one of approved filtered patient-directed tentative treatment orders, and tentative treatment orders that do not require approval (‘215; Para 0109 One potential remedy, for example, can be requiring a second opinion or review by an independent consultant selected by the third party payor or the obtaining of laboratory studies to confirm a disorder or the intake of medications, and so forth)  ; 
g. applying treatments contained in said treatment orders record to  the patient, wherein said presenting, receiving, collecting, filtering, and creating are performed by one or more computers (‘215; Para 0039: The creation and maintenance of medical records, including: recording and correlating past medical history and biographical information; integrating genetic, laboratory, radiological, and imaging results, prescribed medications, and treatments; noting patient allergies, reactions, and treatment outcome; updating medical records; emergency recalling medical records; and making medical records available and transportable is a very detailed and involved task).  
Marchosky does not explicitly discloses treatment orders. However, Marchosky discloses a health care process comprising inputting pertinent and accurate medical and biographical data into a health care service user-controlled electronic medical records database, seeking health care services only when necessary, authorizing certain health care service providers access to applicable information in their biographical and medical records database, using the provided services, products, therapies or treatments as prescribed by the health care service provider, reviewing data inputted by any health care service provider into the biographical and medical records database for accuracy, and reporting any inaccuracies in the data inputted by the health care service provider (‘215; Para 0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to make use of the system of Marchosky in order to generate the medical treatment orders on user interface utilized by the patients and practitioners.
Claim 31 is rejected as the same reason with claim 21.

With respect to claim 22, Marchosky teaches the method of claim 21 comprising further steps of associating said treatment options with the degree to which the patient's medical insurance provides coverage for said options, and displaying said associations (‘215; Para 0127);  
Claim 32 is rejected as the same reason with claim 22.

With respect to claim 23, Marchosky teaches the method in claim 21 comprising further step of connecting said user interfaces to a collaboration interface for creating and editing patient-directed tentative treatment orders (‘215; Para 0039).  
Claim 33 is rejected as the same reason with claim 23.

With respect to claim 24, Marchosky teaches the method in claim 23 wherein said collaboration interface possesses in part a remotely viewed shared visual interface (‘215; Para 0022).  
Claim 34 is rejected as the same reason with claim 24.

With respect to claim 25, Marchosky teaches the method in claim 23 wherein said collaboration interface is associated with a real-time digital conferencing system wherein said patient and at least one of said at least one medical practitioner may conference while using said collaboration interface (‘215; Para 0120).  
Claim 35 is rejected as the same reason with claim 25. 

With respect to claim 26, Marchosky teaches the method in claim 23 comprising further step of providing a change manager for at least one of - health records, treatment options, and treatment orders - to said collaboration interface, wherein users may track changes, approvals, and areas of collaboration (‘215; Paras 0024, 0069).  
Claim 36 is rejected as the same reason with claim 26.

With respect to claim 27, Marchosky teaches the method of claim 21 comprising further steps of 2 determining that a patient-directed treatment option requires approval from a licensed medical practitioner, directing a licensed medical practitioner to approve of said patient-directed treatment option, and entering said licensed medical practitioner as a licensed medical practitioner of record for the treatment (‘215; Para 0070).  
Claim 37 is rejected as the same reason with claim 27. 

With respect to claim 28, Marchosky teaches the method of claim 21 comprising further steps of: selecting at least one selected medical practitioner from a pool of available practitioners wherein the selection is made at least in part it at least one of: the identity of said treatment option, the prior relationship between said selected medical professional, and the availability of said selected medical professional (‘215; Para 0109).  
Claim 38 is rejected as the same reason with claim 28.

With respect to claim 29, Marchosky teaches the method of claim 21 comprising further step of providing to at least one user access to at least one of - a risk profiler, and a simulation and decision engine - that allows the user to explore in real-time the likelihoods and possible future consequences of medical decisions (‘215; Para 0119).  
Claim 39 is rejected as the same reason with claim 29. 

With respect to claim 30, Marchosky teaches the method of claim 21 comprising further step of performing translation of medical terminology from said user interface for said patient, wherein said translation may be chosen to facilitate easier comprehension (‘215; Paras 0047, 0095).  
Claim 40 is rejected as the same reason with claim 30.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686